Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in telephonic interviews with Attorney David Woodward (Reg. No. 35,020) on October 25, 2021 and November 2, 2021.

The application has been amended as follows: 

	IN THE CLAIMS:

	Amend independent claims 1 and 10 and cancel dependent claims 8, 16 and 18.

Currently Amended) A modified colloidal silica produced by a process comprising:
mixing an alkyl silicate to form a colloidal silica and
treating a surface of the colloidal silica with an amount of a polyethersilane to form a modified colloidal silica with the surface modified, wherein the polyethersilane is 2-

10.  (Currently Amended) A method for producing a modified colloidal silica, comprising:
1) preparing a mother liquid comprising an alkali catalyst and water;
2) adding an amount of a hydrolyzed liquid obtained by hydrolyzing an alky] silicate to the mother liquid forming a colloidal silica; and
3) treating a surface of the colloidal silica with an amount of polyethersilane to form a modified colloidal silica with the surface modified, wherein the polyethersilane is 2-[methoxy(polyethyleneoxy )propyl]dimethylmethoxysilane 

	Cancel claims 8, 16 and 18.

Reasons for Allowance
Claims 1-4, 9-15, 17, 19 and 20 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claims 1 and 10 with particular attention to “wherein the polyethersilane is 2-[methoxy(polyethyleneoxy )propyl]dimethylmethoxysilane”.
 Carnes teaches a surface modified colloidal silica (See Abstract; pars. [0025], [0068]) originating from tetraethyl orthosilicate (TEOS), tetramethyl orthosilicate (TMOS) or a mixture thereof (pars. [0030-31]) and further "PEGylated" using a PEG-containing silane such as 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane (pars. [0071], [0074]).  However, Carnes does not teach or suggest any other polyethersilanes besides 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane.  Furthermore, an updated search of the prior art did not find relevant prior art teaching the use of 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane and, moreover, any equivalency between 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane and 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane or any teaching or suggestion for substituting 2-[methoxy(polyethyleneoxy) propyl]trimethoxysilane with 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane.
For these reasons, there is no obvious reason to modify the teachings of Carnes using the teachings of either an article entitled “Preparation of spherical silica nanoparticles: Stober silica” to Ismail A. M. Ibrahim or United States Pre-Grant Patent Application Publication No. 2010/0071272 A1 to Higuchi or both references and teach “wherein the polyethersilane is 2-[methoxy(polyethyleneoxy)propyl]dimethylmethoxysilane” according to Applicant’s independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731